

114 HR 5673 IH: Drinking Water Disaster Act of 2016
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5673IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Kildee (for himself and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the President to provide major disaster assistance for contamination of drinking water
			 from public water systems.
	
 1.Short titleThis Act may be cited as the Drinking Water Disaster Act of 2016. 2.Authority to use disaster relief funds (a)In generalNotwithstanding the definition of the term major disaster in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), the President may, upon the request of a Governor of a State, declare under section 401 of that Act (42 U.S.C. 5170) that a major disaster exists as a result of contamination of drinking water from a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)).
 (b)RegulationsNotwithstanding subchapter II of chapter 5 of title 5, United States Code, and not later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Administrator of the Federal Emergency Management Agency, shall promulgate regulations to carry out the authority described in subsection (a).
 (c)CoordinationIn the case of a major disaster declared under subsection (a), the Federal coordinating officer appointed under section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143) shall ensure that the coordination of administration of relief required under subsection (b) of that section includes, at a minimum, coordination with—
 (1)the Secretary of Health and Human Services; (2)the Secretary of the Army, acting through the Chief of Engineers;
 (3)the Administrator of the Environmental Protection Agency; and (4)the head of any other relevant agency.
				